Citation Nr: 1639409	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-03 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.

2.  Entitlement to service connection for a right fifth toe disorder to include as secondary to the Veteran's service-connected hyperkeratosis of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to September 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 (left wrist) and February 2010 (right toe) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction has since been transferred to the RO in Cleveland, Ohio. 

The Veteran testified before the Board in a February 2012 hearing at the Cleveland, Ohio Regional Office.  A transcript of that hearing is of record.

The issues on appeal were last remanded in December 2013.  As pertaining to the left wrist claim, the requested development has been completed and the issue is ready for adjudication.

The issue of entitlement to service connection a right fifth toe disorder to include as secondary to her service-connected hyperkeratosis of the feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A left wrist disorder was not shown in service or for many years thereafter and is not related to service.



CONCLUSION OF LAW

The requirements for establishing service connection for a left wrist disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103 (a); 38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

An August 2006 predecisional letter satisfied the requirements for notice following a claim for entitlement to service connection. The letter stated what the evidence must show for service connection, the evidence the Veteran was expected to provide, the evidence VA would seek to obtain, and explained how a disability rating and effective date would be determined.  Thus, the duty to notify has been satisfied with regard to the claim.

The duty to assist was also met in this case.  The Veteran's VA treatment records, private treatment records, service treatment records (STRs), and statements from the Veteran are in the Veteran's VA claims file.  Updated VA treatment records were obtained, in accordance with the Board's December 2013 remand directives.

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of her left wrist disorders.  A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 ; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds as the preponderance of the evidence weighs against a finding of in-service left wrist disability and there is no competent evidence otherwise suggesting a relationship between the Veteran's current left wrist disability and her military service.

As the aforementioned development is in substantial compliance with the Board's remand directives, further remand is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The available records and medical evidence have been obtained in order to make adequate determinations as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107 (b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that she has a left wrist disorder due to service.  Specifically, she argues that her military occupational specialty as a finance specialist entailed "heavy writing" and caused her wrist disability.

Service treatment records are silent as to any treatment for or diagnosis of a left wrist disorder.  No in-service left wrist injury is shown by the service treatment records.  

Post-service treatment records include an August 2002 treatment note included a finding of a ganglion cyst in the right wrist.  Treatment records dated between October 2002 and January 2006 are silent as to a wrist disorder.  In a February 2006 emergent care treatment note, a complaint of pain in the left wrist for more than a year was noted.  The Veteran reported disuse of the left wrist and hand.  She reported no specific trauma to the left wrist but complained of a several year insidious onset of left wrist pain that recently increased in intensity.  

In April 2006, the Veteran filed a claim for service connection for her left wrist.  In her claim, she explained that she served as a finance specialist when she had to input extensive payroll data manually and perform heavy writing.

In a May 2006 statement in support of her claim, the Veteran noted that she was seen in February 2006 for left wrist complaints which were erroneously attributed to the right wrist in treatment notes.  The Veteran stated that she had had pain in her left wrist for quite some time and that within the past two years the swelling and pain increased.  She stated that she strongly believed this condition was due to the overuse of writing and typing in service as well as regular data entry with manual punch cards.

A February 2006 emergent care center note reported a chief complaint of pain in the left arm for one year.   It was noted that an x-ray demonstrated dissociation between the scaphoid and lunate bones with widening which could represent old trauma and overuse.  The assessment and plan portion of the treatment note noted that the Veteran had no specific trauma to her left wrist and came in complaining of a several year insidious onset of left wrist pain which recently increased in intensity.  

In an April 2006 treatment record, the Veteran stated that her military service included a lot of writing and typing, she denied any trauma to the wrist.  She stated that she had steadily increasing pain over the last several years with a flare up in January.

In a December 2006 compensated work therapy note, the Veteran reported having left a job of fifteen years as an administrative assistant.  

In a March 2007 treatment note it was noted that the Veteran reported that a lump in her wrist had grown in the past but had resolved since that time but that this lump seemed to come back and go away repeatedly.  The physician noted a likely occult ganglion cyst.  

In a February 2012 treatment note, the Veteran reported bilateral hand pain with pain in both wrists.  The Veteran is shown to have received a brace for her left wrist.

At her December 2013 hearing before the Board, the Veteran testified that during service she worked in the accounting and finance office and that she wrote checks and used the card punch in her job.  She stated that she had to manually keypunch thousands of checks which caused strain in her left wrist.  The Veteran stated that she went to receive treatment and was given pain medication for her wrist and a cyst was found.  

After review of the record, the Board notes that the Veteran was not shown to have a left wrist disorder in service.  The Board is cognizant of the Veteran's testimony that she was treated for a left wrist disorder in service, however no such treatment is demonstrated in the Veteran's service treatment records.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).

Nor are any symptoms or complaints of a left wrist disorder shown for several years thereafter.  The Board notes the Veteran's assertion that an earlier, 2002, treatment note erroneously reported right rather than left wrist pain, however even assuming this is true, the Veteran's left wrist symptoms were nonetheless first shown decades after service.  In February 2006, she noted that she had left wrist problems for more than a year, which suggests that the duration of those complaints was far less than back to separation from service in September 1983 and would tend to render any subsequent suggestion of symptoms dating back to service not credible.

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed claims for service connection for eye disorders in March 2003, and for skin, feet and psychiatric conditions in June 2004 but did not mention any left wrist symptoms at those times.  The Veteran's inaction regarding claims for a left wrist disorder when viewed in the context of her action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that she did not incur a wrist disorder in service, or the lack of left wrist symptomatology at the time she filed the claims, or both.

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which she is experiencing symptoms that she believes are related to service.  In other words, the Veteran demonstrated that she understood the procedure for filing a claim for VA disability compensation, and she followed that procedure in other instances where she believed she was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  

As noted above, in order to establish service connection there must be evidence of an in-service incurrence of a disorder, a present disorder and a nexus between the two.  Here, while the record demonstrates a present left wrist disorder, the evidence demonstrates neither an in-service disability or incurrence of a disability, nor a competent and credible nexus between the Veteran's service and her left wrist disorders.

To the extent that the Veteran believes that her left wrist disorder is related to service, as a lay person, it has not been shown that she had specialized training sufficient to determine the etiology of a left wrist disorder in a case where she reported it being first manifest years after service.  In this regard, the Board also notes that the Veteran is shown to have fifteen years' experience as an administrative assistant which presumably required some of the same tasks the Veteran described as occurring during service.  Thus, the etiology of a left wrist disorder requires medical expertise to determine.  As such, the Veteran's lay opinion on the etiology if her left wrist disorder is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In so finding, the Board notes that while the Veteran has received treatment for a left wrist disability, no medical professional has attributed this disability to service.  While a February 2006 treatment record demonstrates that findings of widening of the scaphoid and lunate bones could represent old trauma and overuse, there is no suggestion that either of these possible causes were related in any way to service.

In short, the preponderance of the competent, credible and probative evidence indicates that a left wrist disorder was not shown in service or for many years thereafter, and there is no competent medical evidence linking the current disability to service.  Accordingly, the claim for service connection for a left wrist disorder is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a left wrist disorder is denied.


REMAND

The Veteran was scheduled for a VA examination in April 2014 and failed to report to her examination.  Failure to present for a VA examination without good cause results in a decision based upon the evidence of record. 38 C.F.R. § 3.655.

While the Veteran is shown to have missed examinations on multiple occasions, in previous statements the Veteran has noted that she does not drive and that she was unable to attend her VA examination scheduled at seven-thirty in the morning due to transportation issues, she has explained that several busses are required in order for her to reach the VA medical center.  The Veteran should be provided another opportunity to receive a VA examination, if possible, for later in the day.

In determining that the Veteran should be offered an additional chance to present for an examination, the Board reminds the Veteran that it is her responsibility to present for her next scheduled VA examination, noting that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination of the right foot.

In so doing, the RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file was reviewed

The examiner is asked to provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right 5th toe disorder began in or is related to the Veteran's military service.

The examiner is asked to provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right 5th toe disorder is due to or caused by the service-connected hyperkeratosis of the right foot.  The examiner should discuss the August 1983 service treatment record which indicates that the Veteran had a callus of the right 5th toe.

The examiner is asked to provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right 5th toe disorder is aggravated (i.e., worsened) beyond the natural progress by the service-connected hyperkeratosis of the right foot. 

The examiner must provide a complete rationale for all opinions provided.  The examiner must provide separate rationales for causation and aggravation.

2.  Upon completion of the above requested development, conduct any other development that is deemed warranted and readjudicate the Veteran's claim.  If any benefit sought on appeal is denied, the Veteran and her representative should be provided a supplemental statement of the case and afforded the appropriate opportunity to respond before the case is returned to the Board. 











The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


